Case 2:18-cv-07263-WFK-SJB Document 35 Filed 08/29/19 Page 1 of 2 PageID #: 154

                                                                                     FILED
                                                                                  IN CLERK'S OFFICE
                                                                              US DISTRICT COURT E.D.N.Y
UNITED STATES DISTRICT COURT
                                                                                    AUG 2 9 2019
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                                              *                         *
SAPPHIRE CROSSING, LLC,                                                       BROOKLYN OFFICE

                          Plaintiff,
                                                                   ORDER
                 V.                                                2: 18-CV-7263 (WFK)

THE NPD GROUP, INC.,

                          Defendant.
---------------------------------------------------------------X
WILLIAM F. KUNTZ II, United States District Judge:

        On August 29, 2019, this Court held a pre-motion conference at the request of Defendant

in its anticipation of filing a motion to dismiss the complaint. At the conference, Plaintiff informed

the Court it planned to file an amended complaint.

        Accordingly, it is HEREBY ORDERED:

        1.       Plaintiff is granted leave to file electronically and serve Defendant with the

                 proposed Amended Complaint on or before Friday, September 20, 2019.

        2.       Defendant shall answer, move, or otherwise respond to Plaintiffs Amended

                 Complaint on or before Friday, October 11, 2019.

        3.       If a dispositive motion is filed, Plaintiff shall serve any opposition to the motion

                 on or before Friday, November 8, 2019.

        4.       Defendants shall serve any reply to Plaintiffs opposition on or before Friday,

                 November 22, 2019.

        As a courtesy to the Court, the Court requests that the parties refrain from filing motion

papers until the motion has been fully briefed. If the parties elect to file their motion only once it

is fully briefed, the notice of motion and all supporting papers are to be served on the other
         Case 2:18-cv-07263-WFK-SJB Document 35 Filed 08/29/19 Page 2 of 2 PageID #: 155
"'   ,




         parties along with a cover letter setting forth whom the movant represents and the papers being

         served. Only a copy of the cover letter shall be electronically filed in advance of the fully briefed

         motion, and it must be filed as a letter, not as a motion. On the day the motion is fully briefed,

         each party shall electronically file their individual motion papers by 5:00 P.M. on November 22,

         2019. The moving Defendant shall also mail a complete set of courtesy copies of all motion

         papers, via overnight mail, to the Court, attention of Mr. Andrew Jackson.




                                                                             s/WFK




          Dated: August 29, 2019
                 Brooklyn, New York




                                                           2
